
	

114 S3293 IS: To require the Secretary of the Interior to transfer to the Shoshone-Paiute Tribes of the Duck Valley Reservation investment income held in certain funds.
U.S. Senate
2016-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3293
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2016
			Mr. Reid introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To require the Secretary of the Interior to transfer to the Shoshone-Paiute Tribes of the Duck
			 Valley Reservation investment income held in certain funds.
	
	
 1.Transfer of investment income to TribesSection 10807(e) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1409) is amended—
 (1)by striking Upon completion and inserting the following:  (1)In generalOn completion; and
 (2)by adding at the end the following:  (2)Transfer of investment incomeThe Secretary shall transfer to the Tribes in accordance with subsections (f) and (g) any investment or interest income held in the Funds, including any investment or interest income prior to the completion of the actions described in section 10808(d), for the use of the Tribes in accordance with subsections (b)(2) and (c)(2)..
			
